^U.-te'O),02,03

                              Alejandro Ledesma, Jr.
                                 TDCJ-CID #1134797
                             French M. Robertson Unit
                                   12071 FM 3522
             ''•             Abilene, Texas 79601-8749
                                     (325)548-9035

                                     April 5, 2015

Hon. Abel Acosta, Cleric
COURT OF CRIMINAL APPEALS
P.O. Box 12308
Austin, Texas 78711-2308
(512)463-1551
www.cca.courts.state.tx.us


RE:   STATE V. LEDESMA,     Cause   No. 2000D04485 (41st Jud. DIst. Ct. El Paso Co.Tx)


Dear Cleric,


      Would you please let me know whether or not an application for a writ of
habeas corpus pursuant to Article 11.07 Code of Criminal Procedures has ever
been filed In the above-listed case?    If so, would you then please send me a
true copy of your official DOCKET so I can see the dates when It was filed and
its final disposition.
       If anything further is required from myself, please let me know.
      Thank you for your time and assistance.

Sincerely,



      ^hjfi^*f.
ALJ/rjr




                                                       COURT OFCRIMINAL APPEALS
                                                             API? 08 2.T5

                                                            mAcosta, Clerk